Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	EXAMINER'S STATEMENT OF REASONS FOR ALLOWANCE
  	This communication is an Examiner's reasons for allowance in response to application filed on 06/10/2020, assigned serial 16/897,723 and titled “Vehicle Control System.”
 	The following is the Examiner's statement of reasons for the indication of allowable subject matter:
The prior art closest to the subject matter of the claimed invention is the La reference (US 10,246,091 B2) which discloses system and method of operating an adaptive cruise control system for a vehicle.  The system includes a controller, wherein said controller receives at least one parameter indicative of road condition or a traffic condition.  The system includes a rearward facing sensor that sends a signal indicative of a target vehicle positioned behind the host vehicle.  The controller performs coasting when the mentioned sensor does not detect the target vehicle.
The subject matter of the claimed invention is distinguished from this prior art in that it comprises a controller that is configured to determine execution of autonomous operation of the vehicle, satisfaction of a predetermined condition to allow the vehicle to coast, the state of charge level of the battery, and the grade of the road on which the vehicle travels; select a fourth coasting mode in which the engine is stopped and the first clutch and the second clutch are engaged, in a case that the predetermined condition is satisfied during autonomous operation of the vehicle, that the state of charge level of the battery is lower than a first threshold level, and that a downhill grade of the road is steeper than a first threshold grade; select a fifth coasting mode in which the engine is stopped and the first clutch and the second clutch are disengaged, in a case that the predetermined condition is satisfied during autonomous operation of the vehicle, that the state of charge level of the battery is higher than the first threshold level, and that the downhill grade of the road is milder than the first threshold grade; and select a sixth coasting mode in which the engine is stopped, the first clutch is disengaged, and the second clutch is engaged, in a case that the predetermined condition is satisfied during autonomous operation of the vehicle, that the state of charge level of the battery is higher than the first threshold level but lower than a second threshold level, and that the downhill grade of the road is milder than the first threshold grade.”
The prior art does not contain any teaching that would lead a skilled person to modify the closest prior art and thereby arrive at the invention.  Therefore, the claimed invention is not obvious to an ordinary skill in the art.  Accordingly, the claimed invention is patentable.
		Conclusions
		Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan C To whose telephone number is (571) 272-6985.  The examiner can normally be reached on from 6:00AM to 2:30PM.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vivek D Koppikar, can be reached on (571) 272-5109.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN C TO/Primary Examiner, Art Unit 3667